Filed 8/20/15 P. v. Everett CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                2d Crim. No. B262347
                                                                        (Super. Ct. No.MA054008-01)
     Plaintiff and Respondent,                                              (Los Angeles County)

v.

BERNARD EVERETT

     Defendant and Appellant.


                   Bernard Everett appeals an order denying his petition to recall his sentence
for the offense of felony possession of marijuana in a prison or jail (Pen. Code,
§ 4573.6)1 pursuant to Proposition 47, the Safe Neighborhoods and Schools Act (the Act)
(§ 1170.18). The date of his conviction was December 6, 2011.
                   We appointed counsel to represent him on this appeal. After examination
of the record, his counsel filed an opening brief requesting the court to make an
independent review under People v. Wende (1979) 25 Cal. 3d 436. We have
independently reviewed the record.
                   We advised Everett that he had 30 days within which to personally submit
any contentions or issues that he wished us to consider. After examination of the record,
we are satisfied that Everett's attorney has fully complied with her responsibilities and
that no arguable issues exist. (People v. Wende, supra, 25 Cal.3d at pp. 441, 443.) The

1
    All statutory references are to the Penal Code.
trial court denied Everett’s petition to recall his sentence, finding it did not meet the
criteria of section 1170.18, subdivision (a). The trial court was correct. Everett would
not have been guilty of a misdemeanor if Proposition 47 had been in effect at the time of
his conviction. Unlike ordinary possession of marijuana, possession of marijuana in a jail
or prison (§ 4573.6) was not one of the offenses reduced to a misdemeanor by
Proposition 47.
              The judgment is affirmed.
              NOT TO BE PUBLISHED.




                                            GILBERT, P.J.


We concur:



              YEGAN, J.



              PERREN, J.
                             Christopher G. Estes, Judge

                        Superior Court County of Los Angeles

                        ______________________________


             Lisa M. Sciandra, under appointment by the Court of Appeal, for Defendant
and Appellant.


             No appearance for Plaintiff and Respondent.